EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement of River Valley Bancorp on Form S-8, File No. 333-39053, of our report dated March19, 2013, on our audits of the consolidated financial statements of River Valley Bancorp as of December31, 2012 and 2011 and for each of the years then ended, which report is included in River Valley Bancorp’s Annual Report on Form 10-K for the fiscal year ended December31, 2012. BKD, LLP Indianapolis, Indiana March 19, 2013
